DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communications filed on March 22, 2022 and March 24, 2022. Amendments to claims 1-3, 5, and 17, cancellation of claims 6-16 and 18-20 in the RCE filed on March 22, 2022 have been entered. Amendments to claim 17 filed in the Supplemental amendment filed on March 24, 2022 have been entered. Rejections in the Non-Final Office action, mailed on July 22, 2021, have been withdrawn in view of the amendments. Claims 1-5, 17 and 21-25 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-5, 17 and 21-25 are allowed. 
3.	The following is an examiner’s statement of reasons for patent eligibility under 35 USC 101:
	The steps in claim 1 of “instructing, by a processor of an automated teller machine (ATM), the ATM to communicate with a distribution network associated with a third-party service; receiving, by the processor, from the distribution network, a third-party application package of a third-party application associated with the third-party service; receiving, by the processor, a signature that verifies the application package; 	instructing, by the processor of the ATM, to install on an operating system of the ATM, the third-party application using the third-party application package and the signature, the ATM including an application programming interface (API) and one or more peripherals accessible by the third-party application via the API: 
	wherein the one or more peripherals including a cash deposit mechanism and at least one of: data store or a global positioning system (GPS) component; wherein the ATM is associated with an entity different from the third-party entity; receiving, by the processor via a user interface of the ATM, an account selection from user account options comprising an ATM-associated entity account and a user account associated with the third-party service; wherein the account selection comprises the ATM-associated entity account; receiving, by the processor, credentials for the ATM-associated entity account; receiving, by the processor, an account authentication where the credentials match the ATM-associated entity account; wherein the account authentication enables the API to control the one or more peripherals; receiving, by the processor, an application authentication from the third-party service in response to the account authentication; providing, by the processor, on the user interface of the ATM, an indication that the third- party application is available to be accessed on the ATM based on the application authentication; receiving, by the processor, one or more inputs to the third-party application based on user selection in the third-party application; communicating, by the processor, the one or more inputs to a computing device associated with the third-party service based on the application authentication; wherein the one or more inputs are communicated over an online environment to the third-party service; wherein the third-party application provides a secure access to the ATM via the API without access to user information; receiving, by the processor, an operation request from the computing device associated with the third-party service based on the one or more inputs; wherein the operation request identifies an operation and is configured to utilize the API to control the one or more peripherals of the ATM using a predefined protocol; wherein the operation to make a purchase includes requesting the service requiring a location of the ATM, and wherein accessing, by the third-party application and via the API, the one or more peripherals of the ATM further includes accessing the data store or the global positioning system (GPS) component to obtain the location of the ATM; wherein requesting the service requiring the location of the ATM includes requesting a ridesharing service; controlling, by the processor, based on at least one instruction from the third-party service and via the API, the cash deposit mechanism to receive a deposit of cash according to the operation and the account authentication; applying, by the processor, a cash deposit amount of the deposit of cash directly to the user account associated with the third-party service; sending, to a service system associated with the third-party service, the location information; receiving, from the service system, a confirmation that a vehicle has been dispatched to the location of the ATM; and displaying, on the user interface of the ATM, the confirmation” are limitations, which when considered as an ordered combination, are indicative of integration into a practical application. 
For these reasons, claim 1 is deemed patent eligible under 35 USC 101. Claim 17 is deemed patent eligible under 35 USC 101 based on similar reasoning and rationale. Dependent claims 2-5 and 21-25 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	(a) Walker et al. (US Patent 11080669 B1) discloses a mobile device such as a smart phone that enables a user to wirelessly request to receive a delivery of an amount of cash. The request is sent to a remote transaction system which approves the request and provides the mobile device with a transaction identifier. The user operates the mobile device to send the transaction identifier, the amount and a delivery location to a delivery service terminal associated with a delivery service. The delivery service terminal communicates with the remote transaction system to confirm the delivery and/or the mobile device confirms the delivery to the remote transaction system. The remote transaction system operates to charge the financial account for the amount. In some arrangements the mobile device user may choose to have selected items of goods delivered by the delivery service in addition to cash.
	(b) Lee et al. (US Pub. 20140331189 A1) discloses accessible self-service kiosks with enhanced communication features are disclosed. According to one embodiment, a method for interacting with a user of an accessible self-service kiosk may include (1) an accessible self-service kiosk entering a hearing-impaired accessibility mode for interacting with a user; (2) receiving, using at least one imaging device, a gesture made by the user; (3) the at least one computer processor accessing a database comprising a plurality of gestures and commands associated with each of the plurality of gestures; (4) the at least one computer processor identifying command that is associated with the gesture; and (5) the at least one computer processor responding to the command.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

July 8, 2022